internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 6--plr-111202-99 date date a b c d e f g h i j k p date date date date state x a b c dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p by its authorized representative requesting rulings under sec_29 and sec_702 of the internal_revenue_code facts the facts as represented by p and p’s authorized representative are as follows p is a delaware limited_liability_company formed in for the purpose of constructing and operating facilities for the production of a solid synthetic_fuel from coal p is and will continue to be classified as a partnership for federal_income_tax purposes the initial members of p were a and b collectively the sellers currently the members of p are c and d collectively the new members c is a single member limited_liability_company that is wholly owned by e as such c will be disregarded for federal_income_tax purposes d is a single member limited_liability_company that is wholly owned by f as such d will be disregarded for federal_income_tax purposes both e and f join in the consolidated federal_income_tax return filed by g g is the common parent of an affiliated_group of numerous subsidiaries engaged in a variety of businesses g will guarantee certain of the financial obligations of the new members the sellers capitalized p with a certain amount of capital contributions and provided additional funds through loans for the construction of the facility and its operations the loans are evidenced by promissory notes from p to the sellers the new members acquired the sellers’ membership interests in p pursuant to the purchase and sale agreement dated date this agreement requires the new members to make payments to the sellers directly and to make capital contributions to p that should permit p to repay the loans made by the sellers on date the new members made payments to the sellers as well as capital contributions to p the new members also made available to p new financing from an affiliate of g the new members have agreed to contribute to p an amount sufficient to allow p to repay in full the notes payable to the sellers including accrued interest through the date of the payment this contribution is due within days following the later of i the date on which p has achieved a monthly average production of a certain quantity of mmbtu of qualified_fuel within certain specified periods and ii the earlier of date or the date on which all of the following requirements are satisfied a receipt of a favorable private_letter_ruling b receipt of a pre-filing determination from the relevant district_office that the facility was placed_in_service for purposes of sec_29 on or before date or the satisfactory completion of an audit of p’s federal_income_tax return and c unless waived by the new members j or its parent_corporation has contracted for used and approved for use in their electrical generating plants in state x solid synthetic_fuel made with petroleum-based binders and has not issued requirements that make p’s production ineligible for sale to their plants j and its affiliates generate more than percent of the electricity generated within the immediate vicinity of p’s facility and thus represent unusually important customers to p it is currently expected that these payments and contributions by the new members collectively the down payment will exceed the amounts paid to construct the facility in addition to the down payment the new members are required to make additional quarterly payments to the sellers the installment payments the installment payments are payable quarterly in arrears based on the energy content of synthetic_fuel produced and sold to unrelated parties during the preceding calendar_quarter adjusted to remove the energy content of the binder material the amount thus payable will be based on a schedule of rates subject_to a maximum weighted average price per mmbtu depending on the total energy content of synthetic_fuel produced and sold during the quarter these rates were based on the credit rates as announced in notice_98_28 and will be adjusted for inflation the installment payments are reduced by amounts designed to permit funding of operating and reclamation reserves for p by pre-closing obligations of p by any payments to r for use of its technology by payments on the assignments of the construction contracts and by certain specified yearly amounts not adjusted for inflation per ton of synthetic_fuel produced the installment payments are subordinated to the extent there is any cash operating deficit or required addition to reserves with respect to the synthetic_fuel facility in excess of the per ton amounts specified in the last sentence any installment_payment thus subordinated would be payable out of operating cash_flow of p in later periods thus each installment_payment will become fixed in amount in the quarter that synthetic_fuel is produced and sold but may be paid over time amounts subordinated will be represented by a promissory note and are unconditionally payable in date regardless of cash availability according to p’s authorized representative when measured on a present_value basis using an a percent discount rate the down payment amounts to approximately b percent of the purchase_price and the installment payments amount to approximately c percent of the purchase_price the sellers have an option to reacquire their interests in p at a fair_market_value price in certain limited circumstances p has entered into a number of auxiliary agreements p has entered into a site lease agreement with i for the site of the facility and land used for coal storage for an initial term equal to five years and five days p has the right to extend the term of this lease for two consecutive five year periods the lease also includes various licenses and rights of access necessary for p to carry on its business p also has entered into an agreement with e for the marketing of its production as compensation_for its marketing efforts e will receive a commission on all sales based on a percentage of net sales proceeds subject_to a minimum based on the tonnage of synthetic_fuel sold plus a bonus based on a percentage of the amount by which the sales_price exceeds an index adjusted based on changes in coal prices at three local power plants in its capacity as the exclusive sales representative for p’s output e may also arrange for transportation of the output e also has a right_of_first_refusal for it or f to broker coal-based feedstock to p p also has entered into an asphalt binder supply agreement with h a wholly- owned subsidiary of g under this agreement h will be the exclusive provider to p of the needed petroleum-based binder material consisting of asphalt cement chemicals and other additives the price for the asphalt cement component of the binder is adjusted monthly to reflect changes in the average posted price for asphalt cement at an appropriate location with agreed quality factors as reported in an industry weekly p and a have entered into a facilities operating_agreement under which a will serve as contract operator and provide manpower for the facility as contract operator a will be subject_to the direction and control of p which will have sole authority to set overall production levels and to make other strategic decisions this agreement has an initial term ending on date or if earlier the last date on which solid synthetic_fuel qualifying for tax_credits may be produced at the facility a’s compensation_for serving as contract operator will be limited to recovery_of costs plus a fixed fee adjusted for inflation following the purchase the new members own all of the membership interests in p and the sellers have no voting rights with respect to p c serves as the managing member of p and is responsible for all major operational decisions of p under the limited_liability_company agreement of p all items of income gain loss and deduction will be shared and all cash distributions made in proportion to the members’ ownership percentages in connection with the purchase the new members determined that the future operations of p could involve using feedstock from a wide variety of sources and using varying concentrations of binder adjusted over time in accordance with the demands of the marketplace for synthetic_fuel as well as the costs of the feedstock and binder p commissioned studies on various feedstock sources and binder concentrations experts have conducted numerous tests on synthetic_fuel samples produced from such types of feedstock and such binder concentrations these tests are described in detail in p’s letter_ruling request by the preponderance of the test results the experts have concluded that there was a measurable significant change in the chemical composition of the resulting fuel compared to the corresponding coal-based feedstock ruling requests and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 based on the representations of p and p’s authorized representative including the preponderance of p’s test results we agree that the fuel to be produced in p’s facilities using the process on the coal feedstock will result from a significant chemical change in coal transforming the coal feedstock into a solid synthetic_fuel from coal because p will own the facilities and because a on behalf of p will operate and maintain the facilities we conclude that p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture are not reflected by adjustments to the partners’ capital accounts except to the extent that adjustments to the adjusted tax basis of partnership sec_38 property in respect of tax_credits and tax_credit recapture give rise to capital_account adjustments under sec_1_704-1 thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners’ interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that assuming the solid synthetic_fuel produced qualifies for the sec_29 credit the credit will be allowed to p and the credit may be passed through to and allocated to the partners of p under the principles of sec_702 in accordance with each partner’s interest in p as of the time the tax_credit arises we express no opinion however regarding how the partners’ interests in p are determined ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up the placed-in-service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility sec_29 demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_29 credit that provision provides that extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer accordingly the determination of whether a facility has satisfied the placed-in- service deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer ruling_request to qualify for the sec_29 credit p’s facilities must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 when property is placed_in_service is a factual determination and we express no opinion on when p’s facilities were placed_in_service revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility’s total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 the relocation of any of p’s facilities after date will not prevent the relocated facility from continuing to be treated as originally placed_in_service prior to date for purposes of sec_29 provided the fair_market_value of the used_property is more than percent of the relocated facility’s total fair_market_value at the time of the relocation conclusions accordingly based on the representations of p and p’s authorized representative we conclude as follows p with use of the process will produce a qualified_fuel within the meaning of sec_29 p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person the credit allowed under sec_29 may be passed through to and allocated among the partners in p in accordance with the principles of sec_702 any termination of p under sec_708 arising from prior sales or exchanges of interests in p will not preclude p from taking the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person and if a facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the used_property is more than percent of the relocated facility’s total fair_market_value at the time of the relocation except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when p’s facilities were placed_in_service or how the partners' interests in p are determined this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to p’s authorized representative sincerely yours charles b ramsey branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
